Citation Nr: 0020473	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-26 383	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of back 
injury, with degenerative joint disease and degenerative disc 
disease of the lumbar spine and spondylolisthesis of L5-S1, 
evaluated as 20 percent disabling, prior to October 22, 1999.

2.  Entitlement to an increased rating for residuals of back 
injury, with degenerative joint disease and degenerative disc 
disease of the lumbar spine and spondylolisthesis of L5-S1, 
currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion

FINDINGS OF FACT

1.	The veteran in this case served on active duty for over 
20 years prior to his retirement in June 1976.

2.	On July 25, 2000, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The appeal is dismissed.



		
U. R. POWELL
	Member, Board of Veterans' Appeals


 



